GIERKE, Judge
(concurring in part and in the result):
To the extent that the majority opinion suggests that this Court decides the question of probable cause de novo, I disagree. This Court, following the lead of the Supreme Court, has signaled its preference for search authorizations over warrantless searches by adopting a more deferential standard of review for the former. The commander or magistrate issuing the search authorization determines whether there is probable cause; an appellate court reviews that determination “to ensure that the commander ‘had a “substantial basis for ... eonclud[ing]” that probable cause existed.’” United States v. Figueroa, 35 MJ 54, 56 (CMA 1992), quoting Illinois v. Gates, 462 U.S. 213, 238-39, 103 S.Ct. 2317, 2332, 76 L.Ed.2d 527 (1983).
In all other respects I agree with the majority opinion. Accordingly, I concur in the result.